                                                                              CLERK'
                                                                                   8 OFFICE u.8.Dj:m COURT
                                                                                      ATDANVILLE,VA
                                                                                          FILED

                      IN TH E U N ITED STATE S D ISTR ICT CO U R T                    JUL 11 2219
                     FO R TH E W ESTERN D ISTW CT OF V IR G IN IA                 JuL C.D DLG GLE
                                  R O A N O K E DIV ISIO N                      BY:
                                                                                      DEPUTY CL
D AR RELL FA R LEY ,                               CivilAciion No.7:18-cv-00643
      Plaintiff,

                                                   M EM O M ND U M O PIN IO N

HAROLD CLARK E,etaI.,                              By:     Hon.Jacltson L.Kiser
    D efendants.                                           Senior U nited States D istrictJudge


       DarrellFarley,aVirginiainmateproceeding pro K ,com m enced this action plzrsuantto 42
                                                       .




U.S.C.j 1983 againstmore than 20 officials and employees ofthe Virgirlia Departmentof
Corrections.The cotzrtconditionally filedFarley'scomplaint,advisedhim thatthecomplaintdid

nottûstate lanylclaim upon which reliefmay begrantedbecause...(it)FAILS TO CONNECT
ANY DEFENDANT TO THE CONDUCT OF W HICH HE COMPLAINS.'' (Order! 2,EECF
No.171). Accordingly,thecourtdirectedFarley to fileanew pleading thatwould supportilis
claim sS&with specific actscomm itted by specific defendants.'' 1d. The courtnotified Farley that

the am ended com plaint

       m ustbe a new pleading that stands by itselfw ithoutreference to a com plaint,
       attachm ents,or am endm ents already filed. Plaintifrs filings to date w illnot
       be considered by the court and should not be referenced by plaintiff in the
       proposed am ened com plaint.Thecourtrequiresplaintiffsproposed nmendment
       to conform to theFederalRulesofCivilProcedure 8and 10. A key componentof
       a civil complaint is <1a shortand plain statem ent of the claim showing thatthe
       pleader is entitled to relief.'' Fed.R.Civ.P.8(a)(2)(emphasisadded). This
       provision requiresthata civilplaintiffm uststate notonly the legalconclusion that
       hebelieveshecanproveagainstthedefendant,butalsom uststatefactsfGshowing''
       w hat the defendant did that allegedly violates plaintiffs rights. The courtw ill
       review the proposed nm ended com plaintupon its filing to determ ine whether the
       court shall accept it under Rule 15 of the Federal Rules of Civil Procedtlre.
       FAILURE TO AM END THE COM PLAINT W ITHIN FOURTEEN (14)
      D AY S FR O M TH E D ATE O F TH IS O R D ER T O C O R RE CT TH E N O TED
      DEFICIENCIES,SHALLRESULTINDISV SSALOFTHECOMPLAINT.

J.I.at2-3.Thecourt'sorderprovidedlengthyquotationsfrom Rules8and 10anddescribedthe
requirementsaplaintiffmustfollow to comply with thesenlles.

      ln response to the court's order,Farley has filed an nm ended com plaint,again nnm ing 18

prisonoffcialsasdefendants.HestatesthatheisanLGBTQ inmatewithmentalhealthproblems.
Heclaimsthat:(a)a11thedefendantsretaliatedagainsthim forstandingupforLGBTQ rightsby
failingtoprotecthim from beingsexuallyassaultedbyanotherinmateonNovember16,2018;(b)
a1l the defendants Gtfailledq to admiister arladequate remedy to meet standard minimum
constimtional standards'''(c) a11 the defendants ltfailed to adhere to their own grievance
procedtlre'';(d)al1thedefendantsdeprivedFarleyofhisGifastactingasthmainhaler''forfortydays
and denied him showersforeightdays,in retaliation forhisreporting ofççalleged sexualabuse'';

(e)AgentW agnerthreatenedFarleywith chargesifhecontinuedto stand up forLGBTQ rights
and againstprisonrape;(9 thedefendantsallowed Farleytobecomeavictim tmdertheççGender
M otivatedCrimesAcf';and(g)thedefendantsfailed(çtoadherewiththePdsonRapeElimination
Actpolicy and federalmandate ofa zero tolermw eprocedure to be adopted.'' Am .Compl.3-4,

ECF N o.18.

       Section 1983 permitsan aggrieved party to filea civilaction againsia person foractions
taken undercolorofstatelaw thatviolated hisconstimtionalrights.Cooperv.Sheehan,735 F.3d

153,158(4thCir.2013).Thus,aviablej1983claim requiresfactualdetailinthecomplaintabout
each defendant's personalactions thatviolated the plaintiff's constitutionalrights. See,e.g.,

Vinnedcev.Gibbs,550F.2d 926,928(4th Cir.1977)(tindingthatunderj 1983,ççliabilitywill

                                            -
                                                2-
only1iewhereitisaffirmatively shownthattheofficialcharged actedpersonallyinthedeprivation

oftheplaintiftl'sqrights''). UndertheFederalRulesofCivilProcedlzre,enoughfactsinsupport
ofa plaintiffs claim sm ustbe included in the complaintitself. See Fed.R.Civ.P.8,10. The

complaintmustplead factssufficientto (tstate aclaim to reliefthatisplausible on itsface.'' Bell

Atl.Cop .v.Twombly,550U.S.544,570(2007).(tIAqpleadingthatofferslabelsandconclusions
ora form ulaic recitation ofthe elementsofa cause ofaction willnotdo. Nordoes a complaint

sufficeifittendersnaked assertionsdevoid offurtherfactualenhancem ent.'' Ashcroftv.Iqbal,

556U.S.662,678(2009)(internalcitationsandquotationmarksomitted).
       Farley'sam endedcomplaintfailstom eettherequirem entsofRules8and 10 andthusdoes

notstateaplausibleclaim underj1983 againstany defendant.He doesnotdescribewith any
particularity any action involving him thatany individualdefendanttook orfailed totake on any

particulardate ordates. Hedoesnotshow how defèndants'actionsorpoliciescaused him hnrm.

Hedoesnotstatehow orwhen hestood up forLGBTQ rights,orhow orwhenAgentW agner
allegedlytsthreatened''llim with chargesoverthatconduct. Rather,theam ended complaintm akes

m erely conclusory assertions and legalconclusions. Thus,Farley has notprovided sufficient

detailsabouthisclaimsto allow any defendanttorespond,despitethecourt'sexpressdirection to

providesuchdetails.SeeTwombly,550U.S.at555(notingthatcomplaintmustgivedefendants
GçfairnoticeofwhatEplaintiffsqclaimgsare)andthegrotmdsupon which (theyqrestlq'')(citation
omitted).
       For the stated reasons, Farley has not com plied w ith the court's order to connect the

defendants to the conduct about which he com plains. 1 w ill sllm m arily dism iss this case

accordingly. B ecause itispossible for Farley to cure thepleading's deficienciesand continue the
litigation in afutpre,separateaction,thedismissalwillbewithoutprejudice. See,e.c.,Domino
SucarCorp.v.SucarW orkersLocalUnion 392,16 F.3d 1064,1066-67 (4th Cir.1993). An
appropriate orderw illenterthis day.

       The clerk willsend a copy ofthism em orandum opinion and the accom panying orderto

theplaintiff.

       Ex-l-Elom thisIl+K dayofJuly,2019.
                                                                                     r
                                                    ..
                                                                           f

                                               10        ITED STA TES D ISTRICT JUD G E




                                           -   4-
